Smith, C. J.,
delivered the opinion of the court.
This suit was instituted' in the court below by appellee to recover of B. F. Johnson a balance alleged tó be due on the purchase money of certain lands sold by appellee to Johnson. While the suit was pending Johnson died, whereupon a motion was filed by appellee, suggesting .the death of Johnson, and requesting that the suit be revived in the name of his heirs at law, naming them, the appellants herein. No order seems to have been entered on this motion, but a summons was' issued for appellants, who waived service thereof, entered their appearance, and filed a plea of non assumpsit.
The evidence tended to prove simply a sale of land by Wilkins to Johnson in his lifetime and a balance due by Johnson therefor. On this evidence the court erron*601eously refused to grant appellants a peremptory instruction. The fact that appellants are the heirs at law of Johnson does not, of itself, alone, render them personally liable for his debts.
Reversed, and judgment here for appellants.

Reversed.